Citation Nr: 1646770	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-24 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.  He died in December 2010; the appellant is his surviving spouse.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2009 and November 2011 rating decisions by the Portland, Oregon RO.  The claims file includes a December 2011 memorandum recognizing the substitution of the appellant as the claimant in the matters regarding service connection for accrued benefits on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; sensorineural hearing loss (SNHL) was not manifested within one year following the Veteran's separation from service; and his bilateral hearing loss is not shown to have been related to his service.

2.  Tinnitus is not shown to have been manifested in, or within one year following the Veteran's separation from, service, and is not shown to have been etiologically related to his service. 

3.  The Veteran is not shown to have had a diagnosis of PTSD based on a corroborated stressor event in service or on a fear of hostile military or terrorist activity. 

4.  A chronic psychiatric disability was not manifested in service; a psychosis was not manifested within one year after the Veteran's separation from service; and no diagnosed psychiatric disability is shown to have been related to his service.

5.  The Veteran died in December 2010; his death certificate lists the cause of death as anemia, due to heart valve disease (neither of which is shown to have been manifested in service or to be service-connected); no other significant condition is listed as contributing to death but not resulting in the underlying cause.  

6.  At the time of the Veteran's death, service connection was not in effect for any disability; the claims of service connection pending at the time of his death are denied herein.

7..The Veteran did not die due to a service connected disability, and a service connected disability is not shown to have been a contributory cause of death. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  Service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

4.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by correspondence in October 2008, May 2011, and September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been obtained.  The AOJ arranged for a VA examination in March 2009, which will be discussed in greater detail below.  The Board finds the report of the examination and opinion offered to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  [Regardless, given the circumstances, another examination is not an option.]  

In determining whether the duty to assist requires that a medical opinion be sought with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence that an event, injury, or disease occurred in service, or that certain diseases were manifested during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding a psychiatric disability, the low threshold standard endorsed in McLendon is not met as there is no evidence suggesting that any such disability may be related to the Veteran's service.  Therefore, a VA medical nexus opinion in the matter is not necessary.  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include SNHL and tinnitus (both as organic diseases of the nervous system), cardiovascular disease and psychoses), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for SNHL, tinnitus, cardiovascular disease and psychosis).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Bilateral hearing loss and tinnitus

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  The Court has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of postservice evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a hearing disability must show, as is required in any claim of service connection, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The appellant contends that the Veteran's bilateral hearing loss and tinnitus resulted from exposure to hazardous levels of noise during service.  His DD 214 reflects that his MOS was equipment operator.  Given his occupational specialty and his accounts of exposure to noise in service, it may reasonably be conceded that he was exposed to hazardous levels of noise in service.

The Veteran's STRs silent for any complaints, findings, treatment or diagnosis of hearing loss or tinnitus.  On October 1942 service entrance examination, whispered voice hearing was within normal limits (15/15).  No service separation examination is available for review.

The postservice medical evidence is silent for hearing loss until May 2003 treatment, when the Veteran reported having hearing loss; he stated that he had previously had a negative experience with a hearing aid.

On March 2009 VA examination, the Veteran complained of hearing difficulty and tinnitus.  He reported g more difficulty understanding than hearing, and more difficulty in group environments.  He reported hearing a bilateral "hissing" sound which just began two years earlier; he denied hearing any ringing, hissing or other sounds while he was under earphones.  He reported having tried hearing aids a few years earlier but was largely unsuccessful with their use.  He reported working as an armed guard or crewman on merchant ships in service; he reported exposure to noise from cannon firing aboard ship.  He reported having many postservice jobs but gave a sketchy report of his employment; he reported using chainsaws, drag saws, and other power tools in construction, mining, and redwood harvesting.  He also reported hunting and shooting right-handed.  No significant familial or medical indications for hearing impairment were reported.

Audiometry revealed that puretone thresholds, in decibels, were: 


HERTZ
500
1000
2000
3000
4000
Right 
60
55
65
70
80
Left
45
55
65
90
85

The Veteran could not perform the recorded task for speech recognition scores.  The diagnosis was right moderately severe to severe SNHL and left moderate to profound SNHL.  The examiner opined that the Veteran's hearing impairment and tinnitus were less likely as not caused by or a result of noise exposure during service.  The examiner stated that the Veteran had numerous civilian occupations in which he was undoubtedly exposed to power tool noise, he reported his tinnitus began just two years earlier, and he was 86 years old at the time of examination and presbycusis must be considered.

Postservice treatment records do not include any further opinions regarding the etiology of the Veteran's hearing loss and tinnitus.

It is not in dispute that the Veteran had a current bilateral hearing loss disability (as defined in 3.385) and also had tinnitus.  Hearing loss disability was found on VA examination, and the diagnosis of tinnitus is established essentially by self-reports by the person experiencing it.  What remains for consideration is whether or not the bilateral hearing loss and tinnitus are etiologically related to his service, which is a medical question.  The only competent (medical) evidence in the matters consists of the report of the VA examination and opinion cited above.  The Board finds the 2009 VA examination and opinion to be entitled to great probative weight, as the examiner reviewed the Veteran's medical history and included adequate rationale for the conclusions reached, citing to accurate factual data and identifying other likely (and nonservice-related) etiologies for the claimed disabilities.  The appellant has not submitted any medical opinion in support of these claims.  Because she is a layperson, her own opinion is not competent evidence in the matters.

As SNHL and tinnitus are not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.  

The Board has also considered whether service connection for hearing loss and tinnitus based on continuity of symptomatology is warranted, but found that continuity of symptomatology is not demonstrated by evidence in the record.  There is no competent (medical) evidence of hearing loss, or reports thereof, until many many years after the Veteran's separation from service, and the Veteran himself reported that a hissing sound (i.e., tinnitus) began about 2 years prior to his March 2008 examination .  Therefore, the Board finds that service connection for bilateral hearing loss and/or tinnitus on the basis of continuity of symptomatology is not warranted.

The evidence shows that the Veteran did not have a hearing loss disability or tinnitus in service, and that hearing loss and tinnitus were not manifested to a compensable degree within a year following his discharge from service.  The preponderance of the evidence is against a finding that his bilateral hearing loss and tinnitus are or may be related to his service, to include as due to exposure to noise therein.  Accordingly, service connection for bilateral hearing loss and tinnitus must be denied.

Psychiatric disability

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed stressor in service.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

Under the revised (effective July 12, 2010) 38 C.F.R. § 3.304(f)(3): 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The Veteran cited as his alleged stressor in service that while serving aboard the S.S. Cape Neddick during the invasion of Leyte Gulf in November 1944, he served on a gun crew while the ship was under attack from Japanese aircraft and ships.  He contended that his ship took down many Japanese aircraft and their gun scored hits as well.  He contended that they were targeted by Kamikazes, and the sister ship was hit directly, less than 200 yards away.  He contended that he witnessed a Kamikaze dive into a loaded landing craft, from which there were no survivors.
The claims file includes a December 1944 commendation of the Veteran's service on the S.S. Cape Neddick as a member of the Armed Guard Crew during the invasion of Leyte in the central Philippines.

A June 2010 response from the JSRRC (Joint Services Records Research Center) stated that the Naval History and Heritage Command (NHHC), Washington Navy Yard in DC, and the custodian of U.S. Navy ship histories does not maintain any histories on the S.S. Cape Neddick, and there are no deck logs available for the S.S. Cape Neddick to review at the National Archives and Records Administration (NARA) in College Park, Maryland.  A 1943 article on Allied ships hit by U-Boats in World War II shows that on May 12, 1943, the unescorted and zigzagging S.S. Cape Neddick was hit by two torpedoes (one of which did not explode) from German submarine U-195, in the vicinity of Durban, South Africa.  The S.S. Cape Neddick was abandoned but later reboarded by the Master and six engineers who got the ship underway, dodged another torpedo, and safely made their way to Walvis Bay, South Africa.  The ship made its way back to pick up the rest of the survivors, and all hands survived with several minor injuries.  After temporary repairs, the S.S. Cape Neddick proceeded to Capetown, South Africa, unloaded her cargo, and returned to the U.S. to make permanent repairs and return to service.  The article did not document 1944 war time experiences of the S.S. Cape Neddick.

While the cited stressor may potentially be conceded, medical evidence is needed to establish that the Veteran had a diagnosis of a psychiatric disability, to include PTSD, prior to his death.

The Veteran's STRs are silent for complaints, findings, treatment or diagnosis of a psychiatric disability.  No service separation examination is available for review.  His service personnel records (SPRs) reflect that his primary MOS in service was equipment operator.  
PTSD screenings in January 2001, February 2002, November 2004, and March 2006 were all negative.  A May 2010 depression screening was negative.  November and December 2010 VA treatment records during long term/palliative care included assessments of depression.  Additional treatment records are otherwise silent regarding the etiology of any psychiatric disability.

Accordingly, the preponderance of the evidence is against a finding that the Veteran had PTSD.  The relaxed evidentiary standards of the revised 38 C.F.R. § 3.304(f)(3) do not apply because while he did serve in an area where he may have been under a threat of imminent bodily harm, he was not during his lifetime assigned a diagnosis of PTSD based on a fear of hostile military or terrorist activity (and given his death, further examination is no longer possible).  As a threshold legal requirement for establishing service connection for PTSD (a valid diagnosis of such disability) is not met, service connection for PTSD is not warranted.  

As the record shows diagnoses of psychiatric disabilities other than PTSD, the analysis proceeds to whether any other psychiatric disability diagnosed may be service connected.  A chronic acquired psychiatric disability was not noted in service or clinically noted post-service prior to 2010, and service connection for a psychiatric disability on the basis that such disability became manifest in service and persisted is not warranted.  As a psychosis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 likewise do not apply. 

The Board finds that the service and post-service treatment records, overall, provide evidence against this claim, indicating that the Veteran did not have a chronic psychiatric disability related to service.  The more probative evidence in the record is against a finding that any psychiatric disability was incurred in or caused by the Veteran's active service.  

Regarding the appellant's own opinion that the Veteran had a psychiatric disability related to his service, she is a layperson and has not demonstrated or alleged expertise in establishing, or determining the etiology of, a psychiatric diagnosis.  Those are medical questions beyond the realm of common knowledge or resolution by lay observation.  She has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for her opinion.  Therefore, her opinion in this matter has no probative value.  The diagnosis of a specific mental disability is not a matter capable of resolution by lay observation (see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  While a layperson may provide testimony bearing on etiological factors for a psychiatric disability (see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), what has caused a specific psychiatric diagnosis is a question beyond the scope of common knowledge or lay observation.  It requires medical training/expertise (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  

The preponderance of the evidence is against the claim of service connection for a psychiatric disability, to include PTSD, and the appeal in this matter must be denied.

Service connection for the cause of the Veteran's death

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death", thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

At the time of the Veteran's death, service connection was not in effect for any disability.  Claims for service connection that were pending at that time have been denied herein.

The Veteran died in December 2010.  His death certificate lists the cause of death as anemia, due to heart valve disease.  No other significant conditions were cited as contributing to death but not resulting in the underlying cause.

The record does not include service treatment records that show a complaint, finding, treatment, or diagnosis relating to anemia or cardiovascular disease. Furthermore, postservice medical evidence does not include any suggesting that the Veteran's causes of death (a heart valve problem and anemia) may have been etiologically related to his service.  The appellant has not identified any pertinent outstanding VA or non-VA treatment records.

The Board acknowledges the appellant's sincere belief that her husband's death was related in some way to his military service.  However, the etiology of the Veteran's death-causing diseases (a heart valve problem and anemia) is a medical question, and her lay opinion is not competent medical evidence and lacks probative value.  As there is no probative evidence that the Veteran's death was due to a disability that was incurred or aggravated in service, or that such disability contributed to cause his death, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  The appeal in the matter must be denied.
ORDER

Service connection for bilateral hearing loss and tinnitus is denied.

Service connection for a psychiatric disability to include PTSD is denied.

Service connection for the cause of the Veteran's death is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


